DETAILED ACTION
Reissue
The present reissue application is directed to US 10,191,377 B2 (“377 Patent’). 377 Patent issued on January 29, 2019 with claims 1-21 from application 15/482,526 filed on April 7, 2017 which is a continuation of parent application 13/010,002 filed on January 20, 2011 (now US 9,618,858 B2), and claims priority to provisional application 61/297,414 filed on January 22, 2010.
This application was filed on October 18, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 377 Patent.
The most recent amendment was filed on January 31, 2022. The status of the claims is:
Claims 1-15, 20, and 21: Amended
Claims 16-19: Original
Claims 22-23: New
This is a final Office action.
References and Documents Cited in this Action
377 Patent (US 10,191,377 B2)
De Metsenaere (US 2010/0290013 A1)
Owa (US 2006/0139614 A1)
Hennus (US 2008/0137055 A1)
Response (Applicant’s response filed on January 31, 2022)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recite the limitation “a cross-section across the face of the drain opening is arranged to be non-parallel to the horizontal” in lines 20-22 of claim 1, lines 15-16 of claim 9, and lines 16-17 of claim 15. There is insufficient antecedent basis for the limitation “the horizontal” in the claims. While Examiner acknowledges that the term “the horizontal” may generally refer to a horizontal plane perpendicular to the (vertical) direction of gravity, 377 Patent specification does not previously use this term, and the claims do not previously recite a horizontal plane or direction or otherwise establish a definite context for the term. 
Claims 2-8, 10-14, and 16-23 depend on claims 1, 9, and 15 and are also indefinite for the same reason as their respective parent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6, 7, 15, 16, 20, and 22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by De Metsenaere.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding independent claim 1, as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, De Metsenaere discloses a substrate table for an immersion lithographic apparatus (i.e., wafer table WT shown in Figures 1, 2, 9, and 10), the immersion lithographic apparatus comprising a projection system PS configured to project radiation onto a substrate W (paragraph [0026]), wherein the substrate table comprises:
a recess having a central support section configured to support the substrate (i.e., wafer holder WH supporting substrate/wafer W; Figure 10), the central support section having:
a support surface having a protrusion to contact a bottom surface of the substrate (i.e., Figure 10 shows pointed protrusions on the top portion of wafer holder WH that contact the bottom surface of substrate W),

a bottom surface non-parallel to the lateral surface and facing away from the support surface (i.e., a bottom surface of wafer holder PH; Figure 10), the lateral surface extending to the bottom surface of the central support section (i.e., Figure 10 shows the side surface of wafer holder WH extending to the bottom surface of wafer holder WH); and
a peripheral section of the substrate table that surrounds the central support section and defines the recess (i.e., the surrounding area around wafer W and wafer holder WH shown in Figure 9, or the left side of the structure shown in the cross section in Figure 10), the peripheral section being effectively thermally isolated from the central support section (i.e., De Metsenaere discloses that the peripheral section is effectively thermally isolated from the central section at least because Figure 10 shows that the peripheral section is physically separated from the central section WH), and the peripheral section comprising:
a drain opening (i.e., the opening of extraction conduit 31) arranged to face the recess and configured to receive an immersion fluid which leaks, in use, into a gap (i.e., gap G) between an edge of the substrate W when supported on the substrate table and an edge of the recess, the drain opening located above the bottom surface of the central support section and a cross-section across the face of the drain opening is arranged to be non-parallel to the horizontal (Figures 9 and 10; paragraphs [0066]-[0067]), and
a lateral surface (i.e., a lateral surface to the left of gap G in Figure 10; see annotated figure below) facing, and spaced by an open gap from, the lateral surface of the central support section, wherein the lateral surface of the peripheral section is outward, in a horizontal direction, of an outer periphery of the bottom surface of the substrate when supported on the substrate table 
Further regarding the limitation “effectively thermally isolated,” it would be recognized by one of ordinary skill in the art that the physical separation of De Metsenaere’s peripheral section and central support section, having a structure that is similar to the physical separation between Applicant’s sections, would likewise inherently effectively thermally isolate the sections.
Examiner submits that De Metsenaere discloses all of the limitations discussed above. To further illustrate the correspondence between De Metsenaere’s wafer table and the claims, Examiner has annotated Figure 10 of De Metsenaere and Figure 6 of 377 Patent. In the drawings, Examiner has marked with bold lines the recited “lateral surface” of the peripheral section on the left; and the recited “lateral surface” and “bottom surface” of the central support section on the right.

    PNG
    media_image1.png
    342
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    572
    media_image2.png
    Greyscale

Regarding claim 6, De Metsenaere discloses that a continuous open gap, including the gap and the open gap, separates the central support section and the peripheral section from the top of the central support section and peripheral section to the bottom of the central support section and peripheral section (i.e., De Metsenaere discloses a continuous open gap from gap “G” at the top surface of wafer W, to the bottom of the central support section WH; Figure 10; paragraphs [0066]-[0067]).
Regarding claim 7, De Metsenaere discloses that the drain opening (i.e., the opening of extraction conduit 31) is located in a side surface of the peripheral section, the side surface non-parallel to the support surface (Figure 10 shows the opening of extraction conduit 31 in the side surface on the left side).
Regarding claim 20, De Metsenaere discloses that the peripheral section is effectively mechanically isolated from the central support section (i.e., De Metsenaere discloses that the peripheral section is effectively mechanically isolated from the central section including 
Regarding claim 22, De Metsenaere discloses a lithographic apparatus (Figure 1) comprising the substrate table of claim 1 as discussed above (see wafer table WT and substrate W in Figure 1); and further discloses:
a projection system PS configured to project a pattern from a patterning device onto a substrate using a projection beam (paragraphs [0026] and [0031]); and
a liquid supply system (including body 12) configured to supply a liquid to a space 11 between the projection system and the substrate table (Figures 2-5; paragraphs [0045]-[0049]).
Regarding independent claim 15, as similarly discussed above with regard to claim 1 and as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, De Metsenaere discloses a device manufacturing method (Figures 1, 2, 9, and 10) comprising:
providing a substrate W to a recess in a substrate table WT (Figure 10), the recess having a central support section supporting the substrate (i.e., wafer holder WH supporting substrate/wafer W), the central support section having:
a support surface having a protrusion that contacts a bottom surface of the substrate (i.e., Figure 10 shows pointed protrusions on the top portion of wafer holder WH that contact the bottom surface of substrate W),
a lateral surface non-parallel to the support surface (i.e., a side surface of wafer holder WH; Figure 10), and
a bottom surface non-parallel to the lateral surface and facing away from the support surface (i.e., a bottom surface of wafer holder PH; Figure 10), the lateral surface extending to the 
providing immersion fluid to an upper surface of the substrate and/or the substrate table (i.e., using liquid supply system 12; Figures 2-5; paragraphs [0045]-[0049]);
draining the immersion fluid that leaks into a gap between an edge of the substrate supported on the substrate table and an edge of the recess through a drain opening located in a peripheral section of the substrate table (i.e., the opening of extraction conduit 31; Figures 9-10), the drain opening facing the recess and located above the bottom surface of the central support section and a cross-section across the face of the drain opening is non-parallel to the horizontal (Figures 9-10; paragraphs [0066]-[0067]),
the peripheral section surrounding the central support section and defining the recess (i.e., the surrounding area around wafer W and wafer holder WH shown in Figure 9, or the left side of the structure shown in the cross section in Figure 10), and the peripheral section being effectively thermally isolated from the central support section and the substrate supported on the central support section (i.e., De Metsenaere discloses that the peripheral section is effectively thermally isolated from the central section at least because Figure 10 shows that the peripheral section is physically separated from the central section WH),
wherein a lateral surface of the peripheral section faces, and is spaced by an open gap from, the lateral surface of the central support section, the lateral surface of the peripheral section being outward, in a horizontal direction, of an outer periphery of the bottom surface of the substrate (i.e., Figure 10 shows that the lateral surface to the left of gap G is outward of the outer periphery of substrate W; see also the annotated Figure 10 above under the rejection of claim 1); and

Further regarding the limitation “effectively thermally isolated,” it would be recognized by one of ordinary skill in the art that the physical separation of De Metsenaere’s peripheral section and central support section, having a structure that is similar to the physical separation between Applicant’s sections, would likewise inherently effectively thermally isolate the sections.
Regarding claim 16, De Metsenaere discloses that the peripheral section is effectively mechanically isolated from the central support section (i.e., De Metsenaere discloses that the peripheral section is effectively mechanically isolated from the central section including substrate holder WH at least because Figure 10 shows that the peripheral section is physically separated from the central section WH).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 9-13, 17-19, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Metsenaere in view of Owa.
Regarding claims 2 and 17, De Metsenaere discloses a system and method as discussed above with regard to claims 1 and 15, respectively. De Metsenaere does not specifically disclose a solid member spanning the open gap to directly connect the central support section and the peripheral section.

Owa further teaches a solid member (i.e., sheet member 309; Figure 23) spanning the gap between the central section (i.e., substrate P and substrate holder PH) and the peripheral section (i.e., plate portion 30 having top flat surface 31; paragraphs [0163]-[0164]) at least in the sense that Owa specifically teaches that “sheet member 309 is formed to be annular-shaped, and…covers the entirety of the gap between substrate P and flat surface 31” (paragraphs [0164] and [0167]; note that Owa specifically discloses that this embodiment may be combined with Figure 4).
Regarding claims 2 and 17, it would have been obvious to a person of ordinary skill in the art to include a sheet member as taught by Owa in the system and method disclosed by De Metsenaere in order to advantageously prevent liquid from leaking down into the substrate table and reduce the amount of unwanted liquid under the substrate (Owa, paragraph [0163]). Owa does not specifically teach that the sheet member “directly” connects the substrate holder PH and the plate portion 30 because Owa discloses that sheet member 309 lies on the substrate P. However, given the teachings of Owa, it would have been further obvious to a person of ordinary skill in the art to specifically provide a solid member “directly” connecting the central support section and the peripheral section in the system and method disclosed by De Metsenaere as an 
Regarding claims 3 and 18, in the system and method taught by De Metsenaere in view of Owa, De Metsenaere discloses that the open gap extends below the member (e.g., De Metsenaere, Figure 10 shows that the open gap extends below the substrate holder WH where the member would be connected in the combination taught by De Metsenaere in view of Owa). 
Regarding claim 4, in the system taught by De Metsenaere in view of Owa, Owa further teaches that the member is a separate body from the central support section and the peripheral section (i.e., Owa discloses that sheet member 309 is a separate element; paragraphs [0163]-[0164]).
Regarding claims 5 and 19, in the system and method taught by De Metsenaere in view of Owa, Owa is silent with respect to whether sheet member 309 reduces transfer of vibrations between elements. However, Owa teaches that sheet member 309 is thin and not rigidly fixed to the other elements, similar to Applicant’s sealing member 83. It would be recognized by one of ordinary skill in the art that sheet member 309, having these similar properties as Applicant’s sealing member 83, would also be inherently configured to transfer little to no vibration between elements. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding independent claim 9, as similarly discussed above with regard to claim 1 and as well as the claim may be understood with respect to 35 U.S.C. 112(b) as discussed above, De Metsenaere discloses a substrate table for an immersion lithographic apparatus (i.e., wafer table WT shown in Figures 1, 2, 9, and 10), the immersion lithographic apparatus comprising a projection system PS configured to project radiation onto a substrate W (paragraph [0026]), wherein the substrate table comprises:
a recess having a central support section configured to support the substrate (i.e., wafer holder WH supporting substrate/wafer W; Figure 10), the central support section having
a support surface having a protrusion to contact a bottom surface of the substrate (i.e., Figure 10 shows pointed protrusions on the top portion of wafer holder WH that contact the bottom surface of substrate W) and having a lateral surface non-parallel to the support surface (i.e., a side surface of wafer holder WH; Figure 10), and
a peripheral section of the substrate table that surrounds the central support section and defines the recess (i.e., the surrounding area around wafer W and wafer holder WH shown in Figure 9, or the left side of the structure shown in the cross section in Figure 10),
the peripheral section being effectively thermally isolated from the central support section and the substrate when supported on the central support section (i.e., De Metsenaere discloses that the peripheral section is effectively thermally isolated from the central section and the substrate at least because Figure 10 shows that the peripheral section is physically separated from the central section WH and substrate W), and

wherein a cross-section across the face of the drain opening is arranged to be non-parallel to the horizontal (Figures 9 and 10; paragraphs [0066]-[0067]) and wherein at least part of the lateral surface of the central support section is spaced by an open gap from at least part of a lateral surface of the peripheral section (i.e., a lateral surface to the left of gap G in Figure 10; see annotated figure above with regard to claim 1), the lateral surface of the peripheral section is outward, in a horizontal direction, of an outer periphery of the bottom surface of the substrate when supported on the substrate table (i.e., Figure 10 shows that the lateral surface to the left of gap G is outward of the outer periphery of substrate W).
Further regarding the limitation “effectively thermally isolated,” it would be recognized by one of ordinary skill in the art that the physical separation of De Metsenaere’s peripheral section and central support section, having a structure that is similar to the physical separation between Applicant’s sections, would likewise inherently effectively thermally isolate the sections.
Further regarding claim 9, De Metsenaere does not specifically disclose a solid member spanning the open gap to directly connect the central support section and the peripheral section.
However, Owa teaches a system that is related to the one disclosed by De Metsenaere, including a substrate table for an immersion lithographic apparatus (i.e. substrate stage PST/52 shown in Owa, Figures 1, 3, and 4) comprising a recess having a central section (i.e., substrate P and substrate holder PH) and a peripheral section that defines the recess (i.e., plate portion 30). 
Owa further teaches a solid member (i.e., sheet member 309; Figure 23) spanning the gap between the central section (i.e., substrate P and substrate holder PH) and the peripheral section (i.e., plate portion 30 having top flat surface 31; paragraphs [0163]-[0164]) at least in the sense that Owa specifically teaches that “sheet member 309 is formed to be annular-shaped, and…covers the entirety of the gap between substrate P and flat surface 31” (paragraphs [0164] and [0167]; note that Owa specifically discloses that this embodiment may be combined with Figure 4).
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art to include a sheet member as taught by Owa in the system and method disclosed by De Metsenaere in order to advantageously prevent liquid from leaking down into the substrate table and reduce the amount of unwanted liquid under the substrate (Owa, paragraph [0163]). Owa does not specifically teach that the sheet member “directly” connects the substrate holder PH and the plate portion 30 because Owa discloses that sheet member 309 lies on the substrate P. However, given the teachings of Owa, it would have been further obvious to a person of ordinary skill in the art to specifically provide a solid member “directly” connecting the central support section and the peripheral section in the system and method disclosed by De Metsenaere as an engineering design choice of the specific location of the solid member (e.g., on the substrate holder instead of on the substrate) to predictably achieve the same result of blocking liquid from leaking down into the substrate table. Owa explicitly teaches that the purpose of sheet member 309 is to suppress penetration of the liquid (paragraph [0163]). One of ordinary skill in the art would have 
Regarding claim 10, in the system taught by De Metsenaere in view of Owa, De Metsenaere discloses that the open gap extends below the member (e.g., De Metsenaere, Figure 10 shows that the open gap extends below the substrate holder WH where the member would be connected in the combination taught by De Metsenaere in view of Owa). 
Regarding claim 11, in the system taught by De Metsenaere in view of Owa, Owa further teaches that the member is a separate body from the central support section and the peripheral section (i.e., Owa discloses that sheet member 309 is a separate element; paragraphs [0163]-[0164]).
Regarding claim 12, in the system taught by De Metsenaere in view of Owa, Owa is silent with respect to whether sheet member 309 reduces transfer of vibrations between elements. However, Owa teaches that sheet member 309 is thin and not rigidly fixed to the other elements, similar to Applicant’s sealing member 83. It would be recognized by one of ordinary skill in the art that sheet member 309, having these similar properties as Applicant’s sealing member 83, would also be inherently configured to transfer little to no vibration between elements. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 13, De Metsenaere discloses that the drain opening (i.e., the opening of extraction conduit 31) is located in a side surface of the peripheral section, the side surface non-parallel to the support surface (Figure 10 shows the opening of extraction conduit 31 in the side surface on the left side).
claim 21, in the system taught by De Metsenaere in view of Owa, De Metsenaere discloses that the open gap extends around the central support section (i.e., De Metsenaere discloses that Figure 10 is a cross section of the circular arrangement shown in Figure 9), wherein an uppermost surface of the peripheral section adjacent the substrate W when supported on the substrate table is generally coplanar with an upper surface of the substrate when supported on the substrate table (i.e., Figure 10 shows that the upper surface of the peripheral section on the left side is coplanar with the top surface of substrate W).
Further regarding claim 21, in the system taught by De Metsenaere in view of Owa, including the member taught by Owa, Owa does not specifically disclose that the drain opening is located above the member. However, in the system taught by De Metsenaere in view of Owa as discussed with regard to parent claim 9, it would have been obvious to a person of ordinary skill in the art to specifically provide a solid member “directly” connecting the central support section and the peripheral section (and thus below the drain opening) as an engineering design choice of the specific location of the solid member to predictably achieve the same result of blocking liquid from leaking down into the substrate table. Owa explicitly teaches that the purpose of sheet member 309 is to suppress penetration of the liquid (Owa, paragraph [0163]). One of ordinary skill in the art would have recognized that providing the member directly on the substrate holder and below the drain opening would have also prevented liquid from going down into the substrate table with a reasonable expectation of success.
Regarding claim 23, De Metsenaere in view of Owa teaches a lithographic apparatus (Figure 1) comprising the substrate table of claim 9 as discussed above (see wafer table WT and substrate W in Figure 1 of De Metsenaere); and De Metsenaere further discloses:

a liquid supply system (including body 12) configured to supply a liquid to a space 11 between the projection system and the substrate table (De Metsenaere, Figures 2-5; paragraphs [0045]-[0049]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Metsenaere in view of Hennus.
Regarding claim 8, De Metsenaere discloses a system as discussed above with regard to claim 1 but does not specifically disclose that the peripheral section comprises a heater arranged to heat directly the peripheral section.
However, Hennus teaches a system (Figures 1 and 2) that is related to the one disclosed by De Metsenaere, including a substrate table 1 for an immersion lithographic apparatus (Hennus, paragraphs [0001]-[0003]), the substrate table comprising a central support section 14 supporting a substrate 3 and a peripheral section 2 that surrounds the central support section 14 (Hennus, Figure 2; paragraphs [0060]-[0062]). Hennus further teaches that the peripheral section comprises a heater (i.e., edge heater 16) arranged to heat directly the peripheral section (Hennus, paragraphs [0062]-[0067]). Regarding claim 8, it would have been obvious to a person of ordinary skill in the art to include a heater arranged to heat directly the peripheral section as taught by Hennus in the system disclosed by De Metsenaere in order to advantageously stabilize the temperature of the substrate (Hennus, paragraph [0002]).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Metsenaere in view of Owa, and further in view of Hennus.
claim 14, De Metsenaere in view of Owa teaches a system as discussed above with regard to claim 9 but does not specifically teach that the peripheral section comprises a heater arranged to heat directly the peripheral section.
However, Hennus teaches a system (Figures 1 and 2) that is related to the one taught by De Metsenaere in view of Owa, including a substrate table 1 for an immersion lithographic apparatus (Hennus, paragraphs [0001]-[0003]), the substrate table comprising a central support section 14 supporting a substrate 3 and a peripheral section 2 that surrounds the central support section 14 (Hennus, Figure 2; paragraphs [0060]-[0062]). Hennus further teaches that the peripheral section comprises a heater (i.e., edge heater 16) arranged to heat directly the peripheral section (Hennus, paragraphs [0062]-[0067]). Regarding claim 14, it would have been obvious to a person of ordinary skill in the art to include a heater arranged to heat directly the peripheral section as taught by Hennus in the system taught by De Metsenaere in view of Owa in order to advantageously stabilize the temperature of the substrate (Hennus, paragraph [0002]).
Response to Arguments
Applicant’s Response has been fully considered.
Applicant’s amendment has overcome the 35 U.S.C. 251, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejections of claims 1-23 made in the previous Office action. However, the amendment has necessitated a new 35 U.S.C. 112(b) rejection of claims 1-23.
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e., the drain opening facing the recess and a cross-section across the face of the drain opening being non-
The rejections of claims 2-5, 9-14, 17-19, 21, and 23 also currently rely on a combination of De Metsenaere in view of Owa, wherein Owa teaches (among other things) “a solid member spanning the open gap” as discussed in the rejections above. This position concerning Owa’s solid member, which Applicant has not disputed in Response, is maintained from the previous action.
Regarding Applicant’s allegation that Hennus does not teach various claimed elements as listed on Response, pages 14-16, Examiner submits that De Metsenaere alone or De Metsenaere in view of Owa teaches these limitations as discussed in the rejections above. As stated in the rejections of claim 8 and 14, Hennus is mainly relied upon to teach a heater, and the rejections rely upon a combination of De Metsenaere in view of Hennus (or De Metsenaere in view of Owa and Hennus). In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).





Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992